5Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
RESPONSE TO AMENDMENT
Status of Application/Amendments/claims
2.	Applicant’s amendment filed April 6, 2021 is acknowledged.  Claims 1-22 are cancelled. Claims 23-42 are newly added. Newly added claims 23-42 are pending in this application and under examination in this office action.
3.	Applicant’s arguments filed on April 6, 2021 have been fully considered but they are not deemed to be persuasive for the reasons set forth below.

Specification
4.	The objection to the specification is withdrawn in response to Applicant’s amendment to the specification.

Claim Rejections/Objections Withdrawn
5.	The objection to claims 1-10, 18 and 20-21 is moot because the claims are canceled.
The rejection of claim 19 and 22 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement is moot because the claims are canceled.

The rejection of claims 1-22 under 35 U.S.C. 102(a)(1) as being anticipated by Sinden et al. (Stem Cells & Deve. 2017; 26: doi:10.1089/scd.2017.0009) as evidenced by Hope et al. (US9265795 or US2012/0076854) and Sinden et al. (US7416888) is moot because the claims are canceled.
 The rejection of claims 1-22 under 35 U.S.C. 102(a)(1) as being anticipated by Muir (clinical Trial No. NCT02117635) and evidentiary references: Hope et al. (US9265795 or US2012/0076854) and Sinden et al. (US7416888) is moot because the claims are canceled.
The rejection of claim 14 under 35 U.S.C. 103 as being unpatentable over either Sinden et al. (Stem Cells & Deve. 2017; 26: doi:10.1089/scd.2017.0009) or Muir (clinical Trial No. NCT02117635) as evidenced by Hope (US9265795) and Sinden et al. (US7416888) in view of Sanberg et al. (US2013/0045189) is moot because the claims are canceled. 

New Grounds of Rejection Necessitated by the Amendment
The following rejections are new grounds of rejections necessitated by the amendment filed on April 6, 2021.
Claim Rejections - 35 USC § 112

6.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 42 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
The invention appears to employ novel biological materials, specifically CTX0E03 cells having ECACC Accession No. 04091601.  Since the biological materials are essential to the claimed invention they must be obtainable by a repeatable method set forth in the specification or otherwise readily available to the public.  If the biological materials are not so obtainable or available, the requirements of 35 U.S.C. § 112 may be satisfied by a deposit of the biological materials.  The specification does not disclose a repeatable process to obtain the biological materials and it is not apparent if the biological materials are readily available to the public.  It is noted that Applicant has deposited the biological materials (p. 5 of the specification), but there is no indication in the specification as to public availability.  
If the deposit is made under the Budapest Treaty, then an affidavit or declaration by Applicant, or a statement by an attorney of record over his or her signature and registration number, stating that the specific biological materials have been deposited under the Budapest Treaty and that the biological materials will be irrevocably and not been made under the Budapest Treaty, then in order to certify that the deposit meets the criteria set forth in 37 C.F.R. §§ 1.801-1.809, Applicant may provide assurance of compliance by an affidavit or declaration, or by a statement by an attorney of record over his or her signature and registration number, showing that:
(a) during the pendency of this application, access to the invention will be afforded to the Commissioner upon request;
(b) all restrictions upon availability to the public will be irrevocably removed upon granting of the patent;
(c) the deposit will be maintained in a public depository for a period of 30 years or 5 years after the last request or for the effective life of the patent, whichever is longer;
(d) a test of the viability of the biological material at the time of deposit will be made (see 37 C.F.R. § 1.807); and
(e) the deposit will be replaced if it should ever become inviable.
Applicant’s attention is directed to M.P.E.P. §2400 in general, and specifically to §2411.05, as well as to 37 C.F.R. § 1.809(d), wherein it is set forth that “the specification shall contain the accession number for the deposit, the date of the deposit, the name and address of the depository, and a description of the deposited material sufficient to specifically identify it and to permit examination.”  The specification should be amended to include this information, however, Applicant is cautioned to avoid the entry of new matter into the specification by adding any other information.  Finally, 
American Type Culture Collection
10801 University Boulevard
Manassas, VA 20110-2209


7.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102 & 103
8.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences 


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 23-42 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by or in the alternative, under 35 U.S.C. 103 as obvious over Muir (clinical Trial No. NCT02117635, published April 17, 2014, cited previously) as evidenced by Sinden et al. .
Claims 23-42 are drawn to methods of improving the motor function of a patient who has suffered an ischemic stroke comprising i. selecting a patient with NIHSS Motor Arm Score of 2; and ii. administering an effective amount of neural stem cells to the patient thereby improving the motor function of the patient within 6 months as determined by an increase of the total ARAT score of the patient, a reduction in mRS (modified Ranki Scale) categorization of the patient by at least one category or a combination thereof. 
Muir (NCT02117635) teaches a method of treating ischemic stroke or ischemic middle cerebral artery (MCA) stroke based on NIHSS Motor Arm Score of 2 or 3 (p. 3-4; in particular) comprising: 1. selecting eligible patients based on a modified NIH Score Scale (NIHSS) Motor Arm Score of 2 or 3 for the affected arm; 2. administering to the patients a pharmaceutical composition CTX DP or CTX0E03 DP, which comprises the claimed neural stem cells including CTX0E03 cells from a cell line having ECACC Accession No.04091601 as recited in instant claim 23 (see p. 3-5 & 7-8). Muir teaches that in stage 1, 20million cells of CTX DP or /CTX0E03 DP by stereotaxic intra striatal injection ipsilateral to the location of MCA ischemic stroke and if the patients satisfy the primary response criterion of 6 months after treatment with CTX DP/CTX0E03 DP. Muir teaches that patients with a first stroke within the past 4 weeks satisfying the modified NIHSS Motor Arm Score of 2 or 3 and clinical diagnosis of stroke confirmed by physician using neuro-imaging (computer tomography or MRI) A score of 0 or 1 for test 2 of the ART will be treated with a single dose (20milion) of CTX cells by intracranial 
Muir also teaches that the patient has an mRS categorization of 3 or 4 prior to administration or ARAT#2 test score of 0 or 1 prior to administering as in claims 27-28 (see p.4). Muir also teaches that the administering of the neural stem cells occurs within 3-6months after stroke as in claim 35 (see p. 4) and that the administering comprises stereotaxic implantation of the neural stem cells into the brain of the patient as in claim 36 (p.4-5). 
Muir also teaches that the limitations “wherein the motor function improves within 3 months or 1 month..” (claims 25-26), “wherein the motor function remains 12 months after administration of neural stem cells” (claim 29), “wherein the motor function comprises an increase of the total ARAT score of the patient is at least 6 points, further comprises a reduction in the mRS categorization of the patient by at least two categories within 12 months, an increase in ARAT (Grasp) test#2 score by at least two points, the increased ARAT Test #2 score is achieved within 3 months” (claims 30-32) (see p. 6-9). Further, the limitations recited in claims 25-26 and 29-32 are in a wherein clause and are to simply express the intended result of administration of the cells. The neural stem cells including CTX0E03 cells from the cell line having ECACC Accession No.04091601 taught by Muir are identical to the claimed neural stem cells including CTX0E03 cells from the cell line having ECACC Accession No.04091601 recited in instant claims. There is no structural difference between the claimed neural stem cells including CTX0E03 cells and the prior art in order to patentably distinguish the claimed 
Note that  
“In Hoffer v. Microsoft Corp., 405 F.3d 1326, 1329, 74 USPQ2d 1481, 1483 (Fed. Cir. 2005),the court held that when a “‘whereby'  clause states a condition that is material to patentability, it cannot be ignored in order to change the substance of the invention.” Id. However, the court noted (quoting Minton v. Nat' l Ass' n of Securities Dealers, Inc., 336 F.3d 1373, 1381, 67 USPQ2d 1614, 1620 (Fed. Cir. 2003)) that a “‘whereby clause in a method claim is not given weight when it simply expresses the intended result of a process step positively recited.' ”. See MPEP § 2111.04.

Muir also teaches that the cells are administered into the brain by stereotaxic implantation as in claim 36 (see p. 4) and that 20 million (20x106) cells are administered in the single dose as in claims 24 and 38 (p.4-5), which also meets the limitation “in the single dose of between 16x106 and 28x106” as in claim 37 (see p. 4-5). 
The CTX0E03 cells in the pharmaceutical composition CTX DP or CTX0E03 DP are CTX0E03 cells from a cell line having ECACC Accession No.04091601 as in claims 41-42 as evidenced by Sinden et al. (US7416888, see abstract; col. 4, line 48-51; col. 5, line 60-62, table; col. 7, line 39 to col. 9, line 45; col. 14, line 11-58, col. 24, claim 1). Thus, the neural stem cells, CTX0E03 cells, taught by Muir are from the cell line having ECACC Accession No.04091601 as in claims 16, conditionally immortalized and mediated by C-MycER as in claims 39-42  as evidenced by Sinden et al. (US7416888, 

Even if the detailed evaluations of motor function improved described by Muir were not exactly identical limitations “wherein the motor function improves within 3 months or 1 month..” (claims 25-26), “wherein the motor function remains 12 months after administration of neural stem cells” (claim 29), “wherein the motor function comprises an increase of the total ARAT score of the patient is at least 6 points, further comprises a reduction in the mRS categorization of the patient by at least two categories within 12 months, an increase in ARAT (Grasp) test#2 score by at least two points, the increased ARAT Test #2 score is achieved within 3 months” (claims 30-32) (see p. 6-9), the limitations recited in claims 25-26 and 29-32 are in a wherein clause and are to simply express the intended result of administration of the cells. In addition, these limitations for evaluating the treatment of stroke in a clinical trial is known in the art as taught by Meyer et al. (see p. 1261-1266; Meyer et al., Stroke, 2002; 33:1261-1266, cited previously). It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention was made to evaluate the motor functional improvement in view of the teaching of Meyer. It is obvious to combine two prior art elements according known methods to yield predictable results, simply substitute one known element for another to obtain predictable results, use a known technique to improve similar products in the same way or apply a known technique to a known product ready for improvement to yield predictable results because the results are expected. See KSR International Co. V. Teleflex Inc. 82 USPQ2d 1385 (2007) In re .


Claim Rejections - 35 USC § 103
9.	Claim 37 is rejected under 35 U.S.C. 103 as being unpatentable over Muir (clinical Trial No. NCT02117635, cited previously) as evidenced as evidenced by Sinden et al. (US7416888, cited previously) and Meyer et al. (Stroke, 2002; 33:1261-1266, cited previously) as applied to claims 23-42 above and further  in view of Sanberg et al. (US2013/0045189, cited previously). 
Muir is set forth above but fails to teach that the cell dose range in a single dose is exactly identical to the claimed range (i.e. 16-28x106).
While Muir does not teach that the cell dose range in a single dose is exactly identical to the claimed range (i.e. 16-28x106), Sanberg et al. (US2013/0045189) teach the use of CTX0E03 cells in an amount of the range of about 1x104 to about 1x109 cells, about 1x105 to about 1x107 or about 2x105 to about 8x106 for treating stroke (see abstract; paragraphs [0046]-[0047], p. 8-9, claims 1-23).
Note that the motivation to combine can arise from the expectation that the prior art elements will perform their expected functions to achieve their expected results when combined for their common known purpose. See MPEP §2144.07. It would have  Sanberg with the teaching of Muir to use the claimed dose range in the method of Sinden or Muir to treat stroke or ischemic stroke with an expectation of success because Sanberg has taught the use of different dose ranges including about 1x104 to about 1x109 cells for treating stroke, and Sinden or Muir has taught the use of the claimed neural stem cells including CTX0E03 cells at a dose of 2, 5, 10 or 20x106 for treating stroke or ischemic stroke. Thus, it is obvious to combine two prior art elements according known methods to yield predictable results, simply substitute one known element for another to obtain predictable results, use a known technique to improve similar products in the same way or apply a known technique to a known product ready for improvement to yield predictable results because the results are expected. See KSR International Co. V. Teleflex Inc. 82 USPQ2d 1385 (2007) In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980); In re Crockett, 279 F.2d 274, 126 USPQ 186 (CCPA 1960); Ex parte Quadranti, 25 USPQ2d 1071 (Bd. Pat. App. & Inter. 1992), Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) and In re Kahn, 441 F.3d 977, 986, 78 USPQ2d 1329, 1335 (Fed. Cir. 2006) and also see MPEP § 2143. 01-I, MPEP § 2144.06 and MPEP §2144.07.
In addition, in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990), See MPEP 2144.05-I. Further, “a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but 
Moreover, “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105USPQ 233, 235 (CCPA 1955)” See MPEP 2144.05-II. In this case, Sanberg, Sinden or Muir has taught using different dose ranges for treating stroke or ischemic stroke. Thus, it is obvious and not inventive to discover the optimum or workable ranges by routine experimentation because the results are expected. See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 (“The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.”); In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969); Merck  & Co. Inc. v. Biocraft Laboratories Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert.denied, 493 U.S. 975 (1989); In re Kulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997) and MPEP § 2144.05.



Conclusion

10.	NO CLAIM IS ALLOWED.


11.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Chang-Yu Wang whose telephone number is (571)272-4521.  The examiner can normally be reached on Monday-Thursday, 7:00am-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Stucker, can be reached on 571-272-0911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


Chang-Yu Wang
July 13, 2021


/CHANG-YU WANG/Primary Examiner, Art Unit 1649                                                                                                                                                                                                        	
	1